IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-79,314-02


                   EX PARTE JONATHAN EUGENE COOPER, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                 CAUSE NO. 1031532-A IN THE 297TH DISTRICT COURT
                             FROM TARRANT COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of sexual assault and

sentenced to two years’ imprisonment. He did not appeal his conviction.

        On December 13, 2017, we denied this application without written order. On that day, we

received a supplemental application with new grounds from the District Clerk, and after we denied

this application, Applicant filed a motion to reconsider urging this Court to remand his application

so the trial court could consider the merits of his new grounds.

        We now reconsider on our own motion our previous denial of this application. Based on our
                                                                                              2

independent review of the record, we find that Applicant’s new grounds are without merit review.

Relief is denied. Applicant’s motion to reconsider is dismissed.



Filed: September 12, 2018
Do not publish